UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 29, 2008 Alfacell Corporation (Exact name of registrant as specified in its charter) 0-11088 ( Commission File Number ) Delaware 22-2369085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 300 Atrium Drive, Somerset, NJ 08873 (Address of principal executive offices, with zip code) (732) 652-4525 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 29, 2008, Mr. James J. Loughlin, a member of the board of directors of Alfacell Corporation, or Alfacell, notified the board that he did not intend to stand for reelection at Alfacells next annual shareholders meeting. Mr. Loughlin will continue to serve on the board until his successor is elected or until the board is reconstituted to accommodate this change. Mr. Loughlin did not express any disagreement with the company as a basis for his decision to not stand for reelection. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALFACELL CORPORATION Date: October 3, 2008 By: /s/ Lawrence A. Kenyon Lawrence A. Kenyon President, Chief Financial Officer and Corporate Secretary -3-
